—Orders, Family Court, New York County (Mary E. Bednar, J.), entered on or about May 8, 2012, which, after a fact-finding hearing in proceedings brought pursuant to article 8 of the Family Court Act, dismissed the petitions for orders of protection against respondents, unanimously affirmed, without costs.
The determination that respondents’ actions did not rise to the family offense of harassment in the second degree is supported by a fair preponderance of the evidence (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]; Penal Law § 240.26 [1], [3]). There exists no basis to disturb the court’s finding that petitioner’s testimony established only isolated *636incidences of threats made by his niece and nephew in the course of an ongoing dispute over property, and did not amount to genuine threats (see People v Dietze, 75 NY2d 47, 53-54 [1989]; Matter of Ebony J. v Clarence D., 46 AD3d 309 [1st Dept 2007]). Concur—Acosta, J.E, Renwick, Richter and Feinman, JJ.